Exhibit 10.2

PROFESSIONAL SERVICES AGREEMENT

This PROFESSIONAL SERVICES AGREEMENT (the “Agreement”) made as of the 25th day
of February, 2013, is between American Locker Group Incorporated (“Company”), a
Delaware Corporation with offices at 2701 Regent Blvd., Suite 200, DFW Airport,
TX 75261, and Stephen P. Slay (“Consultant”), with his principal place of
business in Plano, Texas.

WHEREAS, Company desires to engage Consultant to perform certain consulting
services for Company, and

WHEREAS, Consultant is qualified and desires to perform certain consulting
services in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, the parties mutually agree as follows:

1. The Company hereby engages Consultant to perform such consulting services for
the Company as are mutually agreed upon by Consultant and Company at mutually
convenient times.

2. Consultant will be paid at the rate of $100 per hour, plus expenses, for work
performed under this Agreement during the Initial Term (as defined in section 7
hereof) of this Agreement. Following expiration of the Initial Term, the rate
shall be renegotiated based upon expectations as to the remaining duration and
scope of the engagement. Consultant will submit an itemized statement of fees
and expenses on a weekly basis. All invoices are due within five (5) days of
presentation.

Company agrees to reimburse Consultant for all out-of-pocket expenses incurred
while performing this engagement including, but not limited to, travel, lodging,
meals, equipment rental, vehicle rental, supplies, telephone, fax and
photocopying, all of which expenses shall be incurred in compliance with the
Company’s travel and entertainment policy in effect from time to time and be
subject to approval by the undersigned company representative or as otherwise
designated.

3. Prior to commencement of work hereunder, Company shall provide a retainer
against all amounts due Consultant in an amount of two (2) weeks estimated fees
and expenses. The provision for a retainer may be waived by Consultant at the
initiation of work hereunder, but may be reinstated at any point thereafter if
the Consultant determines, in his sole discretion, that payment for all amounts
due hereunder is not certain.

4. Consultant agrees to perform the services under this Agreement to the general
satisfaction of the Company.

 

I



--------------------------------------------------------------------------------

5. Consultant shall at all times remain an independent contractor, and not an
employee, and, except as contemplated in paragraph 1, will not have any
authority to bind or act on behalf of the Company. Consultant shall be
responsible for the payment of all federal, state and local taxes and any other
taxes or business license fees that may be required or incurred by Consultant
hereunder.

6. Consultant will perform the services in accordance with this Agreement at a
location of Consultant’s discretion or as mutually agreed by the parties.

7. This Agreement shall be effective for a period of three (3) months (“Initial
Term”) from the date services commence and Consultant will devote such time per
week so as to satisfactorily perform the services in accordance with the terms
of this Agreement.

8. Consultant agrees, in the performance of the services under this Agreement,
to comply with all laws, regulations and other legal or administrative
obligations required by applicable authorities.

9. This Agreement may be terminated by either party following the expiration of
the Initial Term upon thirty (30) days written notice to the other party or
immediately by the Company upon written notice to Consultant evidencing default
of his obligations hereunder.

10. Consultant has agreed to execute and make a part hereof the Confidentiality
Agreement attached hereto as Exhibit A.

11. Consultant assumes no responsibility or liability under this Agreement other
than to render the consulting services called for hereunder in good faith, and
shall not be responsible for any action taken by the Company in following or
declining to follow any advise or recommendation of Consultant. Consultant shall
be liable to Company only for acts of gross negligence or willful or wanton
misconduct. Consultant makes no warranties, including warranty of
merchantability or fitness, either expressed or implied with respect to any work
product. Consultant shall not be liable for any loss or damages resulting from
Consultant’s performance or failure to perform or resulting from Company’s
reliance on advice given by Consultant. Consultant shall not be liable for any
consequential or special damages arising out of the performance of work or
failure to perform work or services or for advice given.

IN NO EVENT SHALL THE CONSULTANT BE LIABLE (IN CONTRACT OR TORT, INCLUDING
NEGLIGENCE, WHETHER SUCH NEGLIGENCE IS GROSS, SOLE, JOINT OR CONCURRENT, OR
ACTIVE OR PASSIVE, OR BASED ON STRICT LIABILITY) TO THE COMPANY FOR SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, RESULTING FROM CONSULTANT’S
PERFORMANCE, NONPERFORMANCE OR DELAY IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER
THIS AGREEMENT.

 

II



--------------------------------------------------------------------------------

12. Consultant shall neither exercise authority or control over nor participate
in arranging for the disposal of hazardous wastes and shall not have the ability
or power to direct corporate activities of the Company regarding hazardous waste
transportation, storage or disposal or other practices relating in any way to
the Company’s environmental matters. Furthermore, Consultant shall not control
or have authority over the activities of a facility from which hazardous
substances are released and Consultant shall not participate in the management
of such a facility. Consultant shall not be liable for any environmental
response costs incurred by the Company or others under any applicable state or
federal environmental laws, and Company shall indemnify and hold harmless
Consultant for any such costs incurred.

13. To the extent Consultant acts in the capacity of an officer, director or
similarly situated authority, whether in name or in fact, the Company shall
indemnify Consultant for acts and omissions as though Consultant formally held
such officer, director or similar status to the fullest extent authorized by the
relevant corporate laws and the Company’s by-laws.

14. In case any one or more of the provisions of this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

15. Neither party shall be responsible for delays or failures in performance
resulting from, but not limited to, acts of God, strikes, lockouts, riots, acts
of war, epidemics, governmental regulations superimposed after the fact, fire,
communication or power failures, earthquakes or other disasters.

16. The undersigned warrants and represents this Agreement has been duly
authorized by the Company.

17. This Agreement shall be construed and enforced in accordance with the laws
of the State of Texas.

 

    American Locker Group Incorporated

/s/ Stephen P. Slay

    By:   LOGO [g515735ig2.jpg]      

 

Stephen P. Slay, Consultant           Title:  

President & CEO

 

III



--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIALITY AGREEMENT

This Agreement is entered into this 25th day of February, 2013 between Stephen
P. Slay (“Consultant”) and American Locker Group Incorporated (the “Company”).

Consultant, as an independent contractor of the Company, will have access to
business and technical information that the Company considers confidential,
proprietary, and valuable. As consideration for access to such information,
Consultant hereby agrees as follows:

1. The term “Confidential Information” includes all information furnished to
Consultant by the Company or its Representatives, regarding the business, and
any terms, conditions or other facts with respect to the business (whether
written or oral) and all information, analyses, summaries and other work product
derived by Consultant from such information, but does not include information
which (i) was or becomes generally available to the public other than as a
result of a disclosure by Consultant, or (ii) was or becomes available to
Consultant on a non-confidential basis from a source other than the Company or
its Representatives (provided that such source is not bound by a confidentiality
obligation to the Company). The term “Representatives” means the Company’s
affiliates and such party’s and its affiliates’ directors, officers, partners,
employees, agents (including suppliers, manufacturers and customers) and
advisors (including, without limitation, financial advisors, legal counsel and
accountants), and the term “person” shall include any corporation, company,
partnership, limited liability company, trust, governmental entity or
individual.

2. Consultant recognizes and acknowledges the competitive value and proprietary
and confidential nature of the Confidential Information and each party agrees
that the Confidential Information shall be used by Consultant solely for the
purpose of performing his duties pursuant to a Professional Services Agreement
of even date herewith. The Confidential Information shall not be used by
Consultant in any way detrimental to the Company (including, without limitation,
in competition with the Company). Each party also agrees that Consultant shall
keep the Confidential Information confidential and shall not disclose to any
third party any of the Confidential Information now or hereafter received or
obtained from the Company or any of its Representatives, without the prior
written consent of the Company; provided that any Confidential Information may
be disclosed to the extent required by applicable law or legal process in
compliance with paragraph (4) hereof.

3. At the end of the engagement or upon the Company’s request, all Confidential
Information supplied by the Company or its Representatives (and all copies,
extracts or other reproductions in whole or in part thereof) shall be returned
to the Company or, with the Company’s written permission, destroyed and not
retained by Consultant in any form or for any reason. This provision applies to
all documents, memoranda, notes, computer programs and databases and other
writings whatsoever prepared by Consultant based on the Confidential
Information.

4. Notwithstanding anything to the contrary set forth herein, in the event that
Consultant is requested or becomes legally compelled (by oral questions,
interrogatories,

 

I



--------------------------------------------------------------------------------

requests for information or documents, subpoena, civil investigative demands or
similar process) to disclose any of the Confidential Information or take any
other action prohibited by this Agreement, Consultant shall provide the Company
with prompt written notice thereof (in reasonable detail) so that the Company
may elect to seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with provisions of this Agreement, Consultant shall furnish only that
portion of the Confidential Information or take only such action as is required
by law or binding order and shall exercise its best efforts to obtain reliable
assurance that confidential treatment shall be accorded any Confidential
Information so furnished.

5. Consultant hereby acknowledges that he is aware that the United States
securities laws prohibit any person who is in the possession of material
non-public information about a company from purchasing or selling that company’s
securities.

6. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and shall be binding on and inure to
the benefit of Consultant and his successors and assigns. Consultant
acknowledges that money damages would not be a sufficient remedy for any
violation of the terms of this Agreement, that the Company shall accordingly be
entitled to specific performance and injunctive relief as remedies for any such
violation and that these remedies shall not be deemed to be the exclusive
remedies for a violation of the terms of this Agreement, but shall be in
addition to all other remedies available to the Company at law or in equity. It
is further understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise of any right, power or privilege hereunder. Consultant
acknowledges and agrees that the Company has an interest in the Confidential
Information and shall be entitled to enforce its rights under this Agreement in
its own right and name without seeking the consent of Consultant. This Agreement
shall be governed and construed in accordance with the laws of the State of
Texas without giving effect to the conflicts of law provisions thereof. If any
portion of this Agreement shall be declared invalid or unenforceable, the
remainder of this Agreement shall be unaffected thereby and shall remain in full
force and effect

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

    American Locker Group Incorporated

/s/ Stephen P. Slay

    By:   LOGO [g515735ig3.jpg]      

 

Stephen P. Slay, Consultant           Title:  

President & CEO

 

II